             Case 1:21-cv-00180-LY Document 1 Filed 02/24/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ELIZABETH COX,                                  §
     Plaintiff,                                 §
                                                §
V.                                              §           Civil Action No. 1:21-cv-00180
                                                §
LOIS GARASSINO and                              §
CENTRAL HAULING COMPANY                         §
     Defendants.                                §

                                   NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       COMES NOW CENTRAL HAULING COMPANY, one of the Defendants in the above-

entitled and numbered cause, and file its Notice of Removal, and would respectfully show unto

the Court as follows:

                                          I.
                                  PROCEDURAL HISTORY

       1.      Plaintiff filed suit in Cause No. 20-2029-C368, in the 368th Judicial District Court

of Williamson County, Texas on or about December 29, 2020. Defendant Central Hauling

Company (“Central”) was served on January 26, 2021. Defendant Central filed a timely answer

on February 22, 2021.

        3.     Defendant Central files this Notice of Removal within the time period required by

28 U.S.C. § 1446(b).

                                           II.
                                   NATURE OF THE SUIT

        4.     Plaintiff alleges that on or about July 13, 2020 , she sustained damages as a result

of a motor vehicle accident that occurred on IH-35 in Williamson County, Texas.




                                               -1-
              Case 1:21-cv-00180-LY Document 1 Filed 02/24/21 Page 2 of 4




        5.      According to Plaintiff’s Original Petition, Plaintiff is a citizens of the State of

Texas and resident of Williamson County, Texas. See Plaintiff’s Original Petition, ¶¶ 2.1-2.2.

        6.      At all relevant times, Defendant Louis Garassino was a citizen of the State of

Tennessee, with a domicile at the time of the alleged incident of 3216 Highway 79, Indian

Mound, Tennessee. See Plaintiff’s Original Petition, ¶¶ 2.4-2.5.

        7.      At all relevant times, Defendant Central Hauling Company was a foreign

company with its principal place of business in the state of Arkansas. See Plaintiff’s Original

Petition, ¶¶ 2.6-2.7.

                                            III.
                                    BASIS FOR REMOVAL

        8.      Removal is proper because there is complete diversity of citizenship between

Plaintiff and Defendants.

        9.      Plaintiff is an individual who resides in Williamson County, Texas.

        10.     Defendant Garassino is an individual who at the time the lawsuit was filed, and at

the time of the Defendant’s Notice of Removal, was domiciled in the state of Tennessee. At all

relevant times, Defendant Garassino established his citizenship and residence in the State of

Tennessee where he currently lives.       Defendant Central Hauling Company is a company

incorporated under the laws of the State of Arkansas whose principal place of business has at all

relevant times been maintained in the state of Arkansas, as admitted in Plaintiff’s Original

Petition.

        11.     As conveyed in Plaintiff’s Original Petition, the amount in controversy exceeds

$75,000.00, exclusive of interests, costs, and attorneys’ fees. See Plaintiff’s Original Petition, ¶

1.3 (seeking monetary damages exceeding $200,000 but less than $1,000.000).




                                                -2-
             Case 1:21-cv-00180-LY Document 1 Filed 02/24/21 Page 3 of 4




                                                   IV.

                                VENUE AND JURISDICTION

       12.     Venue for this removal is proper in this district under 28 U.S.C. § 1441(a)

because this district and division embrace the place in which the removed action has been

pending.

       13.     This Court has jurisdiction of this action by virtue of the provisions of 28 U.S.C. §

1332 in that this is a case of diversity of citizenship between the parties with the amount in

controversy exceeding $75,000.00, exclusive of interest and costs.

                                           V.
                                   NOTICE OF REMOVAL
                               IS PROCEDURALLY CORRECT

       14.     Defendant Central has attached to this notice all process, pleadings and orders

filed in the state court action as required by 28 U.S.C. §1446(a). (See Exhibit A, Index of

Matters Being Filed)

                                             VI.
                                        JURY DEMAND

       15.     Plaintiff made a demand for a jury trial in State District Court. Defendant Central

also made a demand for a jury trial in State District Court.

                                          VII.
                                 NOTICE TO STATE COURT

       16.      Defendant will promptly file a copy of this Notice of Removal with the Clerk of

the State Court in which this action is pending.




                                                   -3-
           Case 1:21-cv-00180-LY Document 1 Filed 02/24/21 Page 4 of 4




                                                    Respectfully submitted,

                                                    CASTAGNA SCOTT, L.L.P.
                                                    1120 S. Capital of Texas Highway
                                                    Building 2, Suite 270
                                                    Austin, Texas 78746
                                                    512/329-3290
                                                    888/255-0132 fax


                                               By:     /s/ Lynn S. Castagna
                                                      Lynn S. Castagna
                                                      State Bar No. 03980520
                                                      Lynn@texasdefense.com
                                                      Steven B. Loomis
                                                      State Bar No. 00793177
                                                      Loomis@texasdefense.com

                                                    ATTORNEYS FOR DEFENDANT




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

        VIA FACSIMILE and/or VIA E-MAIL
        Zachary Tritico
        DANIEL STARK, PC
        PO Box 1153
        Bryn, TX 77806
        (979) 846-8686


and in accordance with the Federal Rules of Civil Procedure, on the 23rd day of February 2021.


                                                /s/ Lynn S. Castagna
                                               Lynn S. Castagna




                                              -4-
